DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 08/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20210018929)  in view of Macias  (US 20190220020) and  Extraction of a Topological Representation based on Raw Data using Voronoi Diagram, Galli et al, May 2018 (hereinafter referred to as Galli), further in view of CN107066507B (hereinafter referred to as ‘507) and CN101413806A (hereinafter referred to as ‘806).

Claim 1, Choi discloses the method, comprising:
1) constructing a reduced approximated generalized Voronoi topological map by means of a morphological method, which comprises [see at least p0085 - The map creating module 352 may include, for example, a feature detector that detects features from the acquired image. For example, the feature detector may include Canny, Sobel, Harris & Stephens/Plessey, SUSAN, Shi & Tomasi, Level curve curvature, FAST, Laplacian of Gaussian, Difference of Gaussians, Determinant of Hessian, MSER, PCBR, Grey-level blobs detectors, etc]:
1.1) performing threshold extraction for an occupancy probabilistic grid map: extracting obstacle pixels with a gray scale smaller than an empirical threshold  thobstacle as an obstacle region, the thobstacle  being a value between 50-70; and extracting non-obstacle pixels with a gray scale greater than an empirical threshold thfree  passable region, and the thfree  being a value between 200-220 [see at least p0086 – 0088 - The map creating module 352 may create, for example, a map based on the information acquired through the LiDAR sensor 175. For example, the map creating module 352 may acquire geometry information of the traveling zone by analyzing a reception pattern such as a reception time difference and signal strength of a laser output through the LiDAR sensor 175 and reflected and received from an external object. The geometry information of the traveling zone may include, for example, locations of, distances to, and directions of, objects existing around the mobile robot 100. The map creating module 352 may create a node, for example, based on the geometry information of the traveling zone acquired through the LiDAR sensor 175, and create first map data including the created node. The map creating module 352 may create, for example, a grid map having different cell data for a region with an obstacle and a region without an obstacle through the LiDAR sensor 175. The map creating module 352 may create, for example, second map data by combining the first map data and the grid map through the LiDAR sensor 175].




1.3) obtaining the reduced approximated generalized Voronoi diagram by performing center line extraction for the smooth passable region in 1.2) using an image thinning algorithm [see at least p0201 - the mobile robot 100 may detect a center point of the movement passage based on an edge which is a reference for calculating a width of the movement passage, while traveling in the movement passage in the traveling direction and may travel along the center point. Meanwhile, the mobile robot 100 may determine whether there is an open movement direction among the plurality of movement directions 501 to 504, while traveling in the movement passage in the traveling direction].

2) obtaining a Next-Best-View and planning a global path from the robot to the Next-Best-View, which comprises [see at least p0215 - If one or more boundary lines exist, an optimal boundary line among the one or more boundary lines may be selected (S905). The optimal boundary line may be referred to as next best view (NBV). In the optimal boundary line selecting step (S905), a cost function may be used. The cost function may be expressed by R(f) and may be calculated by Equation 1  R(f)=a*H*I(f)−(1−a)*N(f)]  
 



2.1) obtaining an edge e closest to a current location of the robot in the topological map G and two nodes vi and v2 of the e by taking all leaf nodes Vleaf in the topological map G as initial candidate frontiers, and querying two paths R1 = {ve1,ro1, r1, r2…p} and R2 = {v2,r0,r1,r2...p} from each candidate point p to the vi and the v2 respectively in the topological map based on a Dijkstra algorithm [see at least p0205 – p0206 – f there is a node that requires updating, the mobile robot 100 may determine one of the nodes requiring updating in step S811. For example, the mobile robot 100 may determine a node located at the shortest distance from the current location of the mobile robot 100 among nodes that require updating.  The mobile robot 100 may move to the node determined in step S811 in step S812. For example, the mobile robot 100 may move to the node located at the shortest distance from the current location of the mobile robot 100 among the nodes that require updating. Meanwhile, if there is no node that requires updating, the mobile robot 100 may store the created global topological map in the storage unit 305 to complete the map creation in step S813].  
Additionally, since the Dijkstra algorithm, known in the art teaches finding the shortest path between two given nodes, and a more common variant fixes a single node as the "source" node and finds shortest paths from the source to all other nodes in the graph, producing a shortest-path tree, this along with Choi teaching, the path planning step (S906) may be a process of planning a path to the optimal boundary line NBV. In a state where a center point of the optimal boundary line NBV is set, the path may refer to a path from the current location to the center point,  it would have been obvious to those skilled in the art to obtaining an edge e closest to a current location of the robot in the topological map G and two nodes vi and v2 of the e by taking all leaf nodes Vleaf in the topological map G as initial candidate frontiers, and querying two paths R1 = {ve1,ro1, r1, r2…p} and R2 = {v2,r0,r1,r2...p} from each candidate point p to the vi and the v2 respectively in the topological map based on a Dijkstra algorithm, in order to accurately generate a map of a traveling zone and to accurately recognize a current location of the mobile robot on the map to move to a certain location in the traveling zone.


2.2) performing curve simplification for the two paths obtained in 2.1) based on a Douglas-Pucker algorithm, then calculating lengths of two simplified paths as D(p,v2) and D(p, v2) respectively, selecting a minimum value as a distance D(p) = min{D(p, v2), D(p, v2)} from the p to the robot, and calculating a sum T(p) of turning angles of a path corresponding to the distance; [See Choi at least p0227 and Fig 11 - FIG. 11 teaching a grid wave creating step according to an embodiment of the present disclosure. Referring to FIG. 11, the step of creating a path may further include a wave creating step of creating a grid wave 1101 and preferentially checking whether there is a space in which the mobile robot 100 is to be located. For example, the grid wave 1101 may correspond to a type of audio or electromagnetic emission, and the mobile robot 100 may determine regions from when a reflection of the grid wave is received as an obstacle.]
This teaching along with the DP algorithm, known in the art which teaches an algorithm that decimates a curve composed of line segments to a similar curve with fewer points. The starting curve is an ordered set of points or lines and the distance dimension ε > 0.  The algorithm recursively divides the line. Initially it is given all the points between the first and last point. It automatically marks the first and last point to be kept. It then finds the point that is farthest from the line segment with the first and last points as end points; this point is obviously farthest on the curve from the approximating line segment between the end points. If the point is closer than ε to the line segment, then any points not currently marked to be kept can be discarded without the simplified curve being worse than ε, thus it would have been obvious to those skilled in the art to combine these in order to accurately generate a map and to accurately recognize a current location of the mobile robot on the map to move to a certain location in the traveling zone.



2.4) performing normalization for four feature values D(p), T(p),A(p)and C(p) of the candidate point calculated in 2.2) and 2.3), obtaining a candidate point set Pcandidate by excluding the candidate points with extremely low scores based on a low threshold, and completing the exploration when the candidate point set is an empty set [ the Examiner would like to note that the recitation of “…when the candidate point set is an empty set” is being interpreted as the candidates point are no longer being used for mapping since they do not increase the accuracy of location]; [see at least p0248 – p0250 and Fig 12C - FIG. 12C may show a result of updating a grid map based on sensed data while the mobile robot 100 moves along the planned path. The controller 350 may image-process the updated grid map and classify it into a white first region 1201, a gray second region 1202, and a black third region 1203.
In addition, the controller 350 may determine the first boundary line F1, the second boundary line F2, and the third boundary line F3 through the process of image processing the grid map. In this case, a fourth boundary F4 narrower than the width of the mobile robot 100 may exist between the first region 1201 and the third region 120. The controller 350 may omit the image processing step (S903-3) of displaying the line segment at the fourth boundary F4. A line segment is not displayed on the fourth boundary F4, and the controller 350 may not determine the fourth boundary F4 as a boundary line. The optimal boundary line NBV may be a boundary line having the highest cost value. For example, the controller 350 may select the first boundary line F1 having the longest boundary line as an optimal boundary line. Next, the controller 350 may plan a path to the center point of the first boundary line F1. In this case, the controller 350 may determine whether there is a space where the mobile robot 100 may be located through the grid wave]. 

Further, Choi discloses:
3) navigating to the Next-Best-View along the global path R = {r0, r1, r2… NBV} based on a visual force field (VFF) algorithm, which comprises: 3.1) letting a current navigation target point be r0, performing motion planning in real time according to laser sensor data based on the VFF algorithm, transmitting motion planning instructions to the robot, so that the robot starts to move toward the current navigation target point r0 until the robot reaches r0 [see at least p0207, p0250-  according to various embodiments of the present disclosure, a node may be created in real time while the mobile robot 100 is moving, and a connection relationship between nodes may be accurately set. In addition, according to various embodiments of the present disclosure, while creating the topological map, the mobile robot 100 may move along the center of the movement passage, whereby the mobile robot 100 may move, while minimizing the operation of avoiding an obstacle, and thus the topological map providing a more stable movement path may be created; the optimal boundary line NBV may be a boundary line having the highest cost value. For example, the controller 350 may select the first boundary line F1 having the longest boundary line as an optimal boundary line. Next, the controller 350 may plan a path to the center point of the first boundary line F1. In this case, the controller 350 may determine whether there is a space where the mobile robot 100 may be located through the grid wave].
Additionally, VFF is a known algorithm which teaches a real-time obstacle avoidance method for fast-running vehicles. VFF based algorithm is to divide the space of the robot into  two different computational fields. One computational field is defined as low potential energy field, according to the position of the target relative to the instantaneous position of the robot. This field is concave and minimal in the target position, which is also called the attraction field. The other one is defined as high potential energy field, according to the relative position of the obstacles with respect to the robot position. This field is also called the repulsion field. Based on the attraction and repulsion forces computed from the two different computational fields, the resultant force can be obtained. The resultant force is used to lead the robot. 
Therefore, combining the above Choi and VFF in real-time enables sensor data to influence the steering control immediately. In practice, each range reading is recorded into the histogram grid as soon as it becomes available, and the subsequent calculation of a force vector from the robot to the shortest free space target path takes this data-point into account. This feature gives the vehicle fast response to obstacles that appear suddenly, resulting in fast reflexive behavior imperative at high speeds.





3.2) when the robot reaches a critical point ri; in the global path, letting the current navigation target point be ri +1 performing motion planning in real time based on the VFF algorithm, so that the robot continues moving to the ri +1 until the robot reaches the Next-Best-View (NBV) [see at least p 0215, Fig 9-   where the optimal boundary line equates with the critical point ri - if one or more boundary lines exist, an optimal boundary line among the one or more boundary lines may be selected (S905). The optimal boundary line may be referred to as next best view (NBV). 
Additionally, VFF is a known algorithm which teaches a real-time obstacle avoidance method for fast-running vehicles. VFF based algorithm is to divide the space of the robot into  two different computational fields. One computational field is defined as low potential energy field, according to the position of the target relative to the instantaneous position of the robot. This field is concave and minimal in the target position, which is also called the attraction field. The other one is defined as high potential energy field, according to the relative position of the obstacles with respect to the robot position. This field is also called the repulsion field. Based on the attraction and repulsion forces computed from the two different computational fields, the resultant force can be obtained. The resultant force is used to lead the robot. 
Therefore, combining the above Choi and VFF in real-time enables sensor data to influence the steering control immediately. In practice, each range reading is recorded into the histogram grid as soon as it becomes available, and the subsequent calculation of a force vector from the robot to the shortest free space target path takes this data-point into account. This feature gives the vehicle fast response to obstacles that appear suddenly, resulting in fast reflexive behavior imperative at high speeds.


3.3) returning to 1), and starting to query the next Next-Best-View for the next stage of exploration [see Choi – Figs 5 – 9]. 


	Choi does not specifically disclose:
1.2) performing small-gap filling for the obstacle region and the passable region generated in 1.1) using a morphological closing operation; removing those pixel blocks with the number of pixels smaller than an empirical threshold thconn  using connectivity analysis, in which the value of the thconn    is determined according to the resolution of the occupancy probabilistic grid map; obtaining a smooth obstacle region and a smooth passable region by removing a convex part of the boundary of the pixel block using smoothing filtering; 
However, Macias discloses a free space developer 528 of FIG. 5 constructs, builds and/or develops a free space network corresponding to and/or representing unoccupied space (e.g., free space) into which the robot 500 of FIG. 5 can freely move without the occurrence of a collision. In some examples, the free space developer 528 constructs, builds and/or develops the free space network based on the occupied space(s) identified and/or determined via the occupied space identifier 526 of FIG. 5 described above. For example, the free space developer 528 may construct, build and/or develop the free space network by deducing the location(s) of one or more unoccupied space(s) in the depth images based on the identified and/or determined location(s) of the occupied space(s) of the depth images. The dynamic filter 544 generates (e.g., outputs) a dynamically-feasible route that is based on the identified waypoints and that is compliant with the identified dynamic constraints (e.g., E.sub.max, V.sub.max, A.sub.max, J.sub.max) of the robot 500 of FIG. 5. For example, FIG. 9 illustrates an example dynamically-feasible route 902 (e.g., referenced as p(t)) generated by the dynamic filter 544 of FIG. 5 that is based on example waypoints 904 (e.g., referenced as w.sub.2, w.sub.3, w.sub.4, w.sub.5,) of an example route 906 generated by the route generator 542 of FIG. 5. The dynamically-feasible route 902 of FIG. 9 is compliant with the identified dynamic constraints of the robot 500. The robot 500 maintains an example given bounded error 908 relative to the route 906 as the robot 500 follows and/or tracks the dynamically-feasible route 902 of FIG. 9 between successive ones of the waypoints 904, thereby reducing (e.g., eliminating) the possibility of the robot 500 colliding with one or structure(s) and/or object(s) including, for example, the example obstacle 910 [see at least p0054, 0082, figs 5 and 9]. 
Therefore, it would be obvious to modify Choi to include 1.2) performing small-gap filling for the obstacle region and the passable region generated in 1.1) using a morphological closing operation; removing those pixel blocks with the number of pixels smaller than an empirical threshold thconn  using connectivity analysis, in which the value of the thconn is determined according to the resolution of the occupancy probabilistic grid map; obtaining a smooth obstacle region and a smooth passable region by removing a convex part of the boundary of the pixel block using smoothing filtering, thus providing to generate a dynamically-feasible route that maintains a given bounded error from the beginning to the end of the route.



Choi does not specifically disclose: 
1.4) performing topologization for the reduced approximated generalized Voronoi graph obtained in 1.3), extracting a node set V in the reduced approximated generalized Voronoi graph by adopting a neighborhood analysis, obtaining edges F connecting these nodes based on a flood-fill algorithm, and recording edge lengths in a distance matrix Mdist to obtain a topological map G = {V, E, Mdist}   of the passable region; 
	However, Galli discloses the creation of the topological map is extracted from
the metric map, exploiting all the individual advantages of each spatial representation. Voronoi Diagram was the selected representation as a link between the two types of maps.
The method extracts, from raw sensor data of the environment and using Voronoi diagrams, specific features useful for navigation to build the topological map. Enabling a spatial representation that provides levels of abstraction that brings closer the maps to the way the humans represent the space and simplify the navigation task. In addition, the proposed method creates a spatial representation that allows the addition of semantic information to the model. Further, topological maps are graph-base representation composed by nodes and edges. The nodes stands for basis entities, as views or objects, while the edges represent the spatial relation between nodes.






The Voronoi Diagram is defined as a binary image, in order to delimit the nodes and all the information needed to construct the topological map, image processing will be used.
1) Node Extraction: In the process of node extraction a distinction between vertex and end-of-points nodes must be made. A Voronoi vertex is a point were two or more edges of the Voronoi Diagram merge, while as the name suggest the end-of-points nodes are the final of the Voronoi edges [see at least pages 165 – 168 and Figs 7 – 9].
	Almost all the path planning algorithms consider the robot as a point in space by simplifying the representation of the configuration space to two dimensions on the x and y axes. In this way, the complexity of a planner is greatly simplified. An important consideration has to be taken when the robot is reduced to a point. The obstacles must be enlarged to an extent equal to the radius of the robot to compensate the transformation, thus this will ensure that no trajectory calculated by the planner causes the robot to collide with obstacles. The last operation to obtain the final Voronoi Diagram is to perform a closure of the image. In this way, the possible little holes that the image might contain will be filled and the edges will be softened [see at least pages 167 – 168 and Figs 5, 6],

	Therefore, it would be obvious to modify Choi to include 1.4) performing topologization for the reduced approximated generalized Voronoi graph obtained in 1.3), extracting a node set V in the reduced approximated generalized Voronoi graph by adopting a neighborhood analysis, obtaining edges F connecting these nodes based on a flood-fill algorithm, and recording edge lengths in a distance matrix Mdist to obtain a topological map G = {V, E, Mdist}   of the passable region, thus providing a method to build a model of the environment that entails both metric and topological information useful for navigation with mobile robots. The creation of the topological map will be performed by extracting information from the metric map, exploiting all the individual advantages of each spatial representation.

2.3) Choi teaches calculating an estimate A(p) of a potential environmental information gain of each candidate point p in the occupancy probabilistic grid map [see at least p0222  - H is a hysteresis gain and refers to a gain depending on where a boundary line is located according to a sensing range. A sensing radius of the LiDAR sensor 175 may be 11 meters. If the boundary line is within the sensing range based on the current location of the mobile robot 100, H>1, and if the boundary line is outside the sensing range, H=1. H may allow to select a boundary line in a traveling direction of the robot, thereby preventing inefficient traveling of changing directions back and forth]; 
Choi does not specifically teach and calculating a perception degree C(p) of a sensor of the candidate point. 
	However, ‘507 discloses a semantic map construction method based on a cloud robot hybrid cloud architecture, which utilizes a hybrid cloud composed of a public cloud and a private cloud, so that the robot can use the cloud to expand the recognition capability and improve the object recognition [see Summary of Inv].  
	The perceptual data receiving module of the private cloud node subscribes to the pose information of the theme name /tf, the mileage information of the topic name /odom, and the topic name /camera/depth/points from the robot computing node through the ROS-based publish/subscribe mechanism. Depth information and messages on the color environment image of /camera/rgb/image raw [see at least 2.1; page 5]. 
	Therefore, it would be obvious to modify Choi to include, and calculating a perception degree C(p) of a sensor of the candidate point, providing increased accuracy and response to an unfamiliar object. 


2.5) Choi as modified teaches evaluating each candidate point in the candidate point set Pcandidate  by, taking the candidate point with the highest score as the Next-Best-View (NBV), and obtaining the global path R = {r0, r1, r2…NBV} from the current location of the robot to the Next-Best-View by tracing back in the result of in 2.2) [see at least p0207, p0250-  according to various embodiments of the present disclosure, a node may be created in real time while the mobile robot 100 is moving, and a connection relationship between nodes may be accurately set. In addition, according to various embodiments of the present disclosure, while creating the topological map, the mobile robot 100 may move along the center of the movement passage, whereby the mobile robot 100 may move, while minimizing the operation of avoiding an obstacle, and thus the topological map providing a more stable movement path may be created; the optimal boundary line NBV may be a boundary line having the highest cost value. For example, the controller 350 may select the first boundary line F1 having the longest boundary line as an optimal boundary line. Next, the controller 350 may plan a path to the center point of the first boundary line F1. In this case, the controller 350 may determine whether there is a space where the mobile robot 100 may be located through the grid wave].
Choi does not specifically disclose a Multi-Criteria-Decision-Making approach based on a fuzzy measure function.
However, ‘806 discloses building method of a grid map by a mobile robot based on real-time data fusion. Further discloses the input vector of the neural network contains 15 elements. For a given grid cell g(I ,j), select three sonar measurement data acquired at the same time from the left and right three sonar sensors that are most related to the centerline direction of the robot center. Then, according to the fuzzy logic interpretation model of the single sonar sensor, the interpretation of the grid unit g(i, j) is calculated for each sonar measurement data. A total of three sets of fuzzy sets represent the state of the grid, ie T1={μO1, μE1 , μU1}, T2={μO2, μE2, μU3}, T3={μO3, μE3, μU3}; calculate each sonar measurement data to the grid unit g(i, j according to the probability theory interpretation model of the single sonar sensor [see at least page 7, (1) Input layer].
Therefore, it would be obvious to modify Choi to include, a Multi-Criteria-Decision-Making approach based on a fuzzy measure function, providing accurate measures with fuzzy logic to find the occupation, space and uncertainty of a certain grid according to the distance information. 








Allowable Subject Matter
Claims 2 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
/Renee M. LaRose/
Examiner, Art Unit 3664

	
	
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664